 



EXHIBIT 10.32

TRANSITION SERVICES AGREEMENT

     THIS TRANSITION SERVICES AGREEMENT (the “Agreement”) is dated as of
November 1, 2002 by and among Liquid Environmental Solutions of Texas, L.P., a
Texas limited partnership (“Purchaser”) and US Liquids of Houston, LLC, a Texas
limited liability company, US Liquids of Dallas, LLC, a Texas limited liability
company, and US Liquids of Central Texas, LLC, a Texas limited liability company
(collectively, “Seller”), US Liquids of Texas, Inc., a Texas corporation
(“Seller Parent”), and US Liquids, Inc., a Delaware corporation (“USL”). Seller,
Seller Parent and USL are each referred to herein as a “Seller Entity” and are
collectively referred to herein as “Seller Entities.”

WITNESSETH:

     WHEREAS, Purchaser and the Seller Entities have entered into an Asset
Purchase Agreement dated as of November 1, 2002 (the “Purchase Agreement”),
providing, among other things, for the sale by the Seller Entities and the
purchase by Purchaser of the Purchased Assets and the Acquired Business
Operations (all capitalized terms used herein without definition shall have the
meanings assigned to them in the Purchase Agreement); and

     WHEREAS, in connection with the closing of the Purchase Agreement and
pursuant to the terms and conditions hereof, the Seller Entities and Purchaser
have each agreed to make available to the other certain administrative services
and assistance, including the use of certain personnel employed by the
respective parties, and the Seller Entities and Purchaser have agreed to procure
such services, in order to further the provisions of the Purchase Agreement and
to provide an orderly transition in connection with the conveyance of the
Purchased Assets and the Acquired Business Operations from the Seller Entities
to the Purchaser.

     NOW, THEREFORE, in consideration of the premises, the covenants set forth
herein and the benefits to be derived herefrom, the parties hereby agree as
follows:

-1-



--------------------------------------------------------------------------------



 



ARTICLE I

Services to be Provided

     1.1 Provision of Services by Seller Entities.

         (a) In order for Purchaser to support the operation of the Acquired
Business Operations through the Transition Period (as hereinafter defined) in a
manner substantially similar to the manner in which the Acquired Business
Operations were operated by Seller immediately prior to the Closing Date, the
Seller Entities shall use commercially reasonable efforts during the Transition
Period (unless a shorter period for the applicable period is set forth in
Schedule 1 or in this Section 1.1) (a) to provide and perform those services
described in Schedule 1 attached hereto and incorporated herein by this
reference (the “Seller Services”). Additional services may be provided by Seller
Entities to Purchaser upon the mutual agreement of the parties.

         (b) In no event will the Seller Services include (i) executive
management, (ii) legal services, (iii) insurance or (iv) financial support.

         (c) To the extent that Purchaser wishes to terminate any Seller
Service, Purchaser will give Seller at least three (3) days prior written notice
identifying those Seller Services that Purchaser, in its sole discretion, has
determined it no longer wishes to utilize. After such three (3) day notice
period elapses, Seller Entities will have no further obligation to provide such
terminated Seller Services, and Purchaser will have no further financial
obligations in connection with such terminated Seller Services.

         (d) All employees of Seller providing Seller Services to Purchaser
hereunder will be and remain the employees of Seller and not Purchaser. Subject
to the provisions of Section 1.3, Seller will be solely responsible for all
hiring and termination decisions with respect to such employees and for the
payment of all salaries, taxes, benefits, bonuses and other amounts with respect
to such employees.

     1.2 Provision of Services by Purchaser. During the Transition Period
(except where the time period of the service is expressly limited herein),
Purchaser shall provide and perform, or cause its affiliates to provide and
perform without charge, the following services: (a) invoicing and payable

-2-



--------------------------------------------------------------------------------



 



accounting services by Purchaser personnel with respect to the Cactus business
operations (including reasonable access to general ledger information) to the
extent described in Section 8.4 of the Purchase Agreement, (b) accounting
support by Purchaser personnel reasonably necessary to timely close the Seller’s
books of account with respect to the period ending the Closing Date and to
produce financial statements with respect to such period, (c) the utilization by
Seller, on an “as available” basis, for a period of thirty (30) days from the
Closing Date of the services of a human resources manager and certain
administrative personnel formerly employed by Seller in the Acquired Business
Operations, and (d) the services at the Houston Tank Wash facility (the “Houston
Tank Wash Services”), as set forth on Schedule 2 (collectively, the “Purchaser
Services”). Additional services may be provided by Purchaser to Seller Entities
upon the mutual agreement of the parties. In no event will the Purchaser
Services include (i) executive management, (ii) legal services, (iii) insurance
or (iv) financial support. All employees of Purchaser providing Purchaser
Services hereunder will be and remain the employees of Purchaser and not of any
Seller Entity. Purchaser will be responsible for all hiring and termination
decisions with respect to such employees and for the payment of all salaries,
taxes, benefits, bonuses and other amounts with respect to such employees.

     1.3 Purchaser Incurred Costs. Purchaser will reimburse Seller not later
than thirty (30) days after receipt of an appropriate invoice from Seller for
the charges as set forth on Schedule 1 in connection with the provision of the
Seller Services (the charges therefore collectively being referred to as the
“Purchaser Incurred Costs”). For the Seller Services, the Purchaser Incurred
Costs, if any, will be as set forth on Schedule 1. Seller will maintain records
of the Seller Services provided and of all Purchaser Incurred Costs and will
make the same available to Purchaser for inspection at Purchaser’s reasonable
request and in connection with any final accounting of the Purchaser Incurred
Costs.

     1.4 Seller Incurred Costs. Seller will reimburse Purchaser not later than
thirty (30) days after receipt of an appropriate invoice from Purchaser for any
out of pocket expenses incurred by Purchaser (other than normal costs of
employment) in connection with the provision of the Purchaser Services or other
mutually agreed upon charges for any additional services provided by Purchaser

-3-



--------------------------------------------------------------------------------



 



hereunder (the costs therefore collectively being referred to as the “Seller
Incurred Costs”). Purchaser will maintain records of the Purchaser Services
provided and all Seller Incurred Costs properly incurred by Seller and will make
the same available to Seller for inspection at Seller’s reasonable request and
in connection with any final accounting of the Seller Incurred Expenses.

     1.5 Other Transition Services. During the Transition Period, Seller
Entities will, without further consideration, execute and deliver such other
instruments of conveyance and transfer, and take such other action as Purchaser
may reasonably request (i) to more effectively convey, transfer to and vest in
Purchaser and to put Purchaser in possession of the Purchased Assets and the
Acquired Business Operations, (ii) in the case of Contracts, Permits and rights,
if any, which cannot be transferred to Purchaser effectively without the
consents of other Persons, to use reasonable best efforts to obtain such
consents promptly following the Closing Date, and if any such consents cannot be
obtained, to cooperate in any reasonable arrangement designed to obtain for
Purchaser all benefits and privileges of the applicable Contract or Permit
without limitation on the conduct of the Acquired Business Operations while also
protecting Seller Entities from continuing liabilities or obligations
thereunder, and (iii) to efficiently transition any Hired Employees without
disrupting the day to day operations of Seller Entities or Purchaser.

     1.6 Standards of Services. Each Seller Entity and Purchaser will use
reasonable efforts to cause any and all personnel providing Seller Services or
Purchaser Services to perform such services with the same degree of care, skill
and diligence with which it causes similar services to be performed for itself
and its various other affiliates.

     1.7 Term. The term of this Agreement shall commence on the date hereof and
shall expire six (6) months after the date hereof, subject to earlier
termination upon the mutual agreement of the parties (the “Transition Period”).

     1.8 Indemnification. Subject to the limitations on indemnities set forth in
the Asset Purchase Agreement, each Seller Entity and Purchaser agrees to defend,
indemnify and hold harmless the other parties, their respective affiliates, and
their respective officers, directors, managers, agents and employees, when
performing the services to be provided hereunder, against any and all claims,

-4-



--------------------------------------------------------------------------------



 



losses, liabilities, damages and causes of action, whether based on tort, breach
of contract or any other legal theory in favor of anyone, on account of taxes,
liens, debts, personal injuries, death or damage to property and all other
claims or demands of every character arising out of, in connection with, or as
an incident to, any act or omission in connection with the performance of the
services or fulfillment of the responsibilities under this Agreement, including
negligence (but not gross negligence or willful misconduct) of such Seller
Entity or Purchaser, their respective affiliates, or their respective officers,
directors, managers, agents or employees.

ARTICLE II

Miscellaneous

     2.1 Assignment. Neither the Seller Entities nor Purchaser may transfer or
assign its rights under this Agreement without the prior written consent of the
other parties hereto, which consent will not be unreasonably withheld or
delayed. Any attempted assignment without such consent shall be void.

     2.2 Force Majeure. Performance under this Agreement, other than the
obligation to make payments of money due, shall be suspended in the event such
performance is prevented by fires, floods, hurricanes, storms, bad weather,
tornadoes, lightning, explosions, acts of God or the public enemy, governmental
laws, rules, regulations or orders, and other events, whether similar or
dissimilar, beyond the control of the parties.

     2.3 No Partnership. Nothing contained herein will create, or will be
construed as creating, a partnership or joint venture of any kind or as imposing
on any party hereto any partnership duty, obligation or liability to the other
party. Seller Entities and Purchaser are independent contractors hereunder and
no party is an agent of any other party. Except as may be expressly stated in
the Purchase Agreement, nothing in this Agreement will restrict a Seller Entity
or Purchaser from engaging in any business or from contracting with any other
Person.

     2.4 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by facsimile
transmission or mailed by registered or certified mail (return receipt
requested), postage prepaid, to the parties at the addresses given in the

-5-



--------------------------------------------------------------------------------



 



Purchase Agreement (or at such other address for a party as shall be specified
by like notice; provided that notices of a change of address shall be effective
only upon receipt thereof).

     2.5 Governing Law. This Agreement shall be governed by and construed in
accordance with laws of the State of Texas, without regard to its principles of
conflicts of laws.

     2.6 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

     2.7 No Third Party Beneficiaries. Except as expressly provided herein,
nothing in this Agreement shall entitle any person other than the Seller
Entities or Purchaser, or their respective successors and assigns permitted
hereby, to any claim, cause of action, remedy or right of any kind.

     2.8 Counterparts. This Agreement may be executed in any number of
counterparts, no one of which needs to be executed by both parties, and this
Agreement shall be binding upon both parties with the same force and effect as
if both parties had signed the same document, and each such signed counterpart
shall constitute an original of this Agreement.

     2.9 Amendment. No modification or amendment of this Agreement shall be
binding upon either party unless in writing and signed by the parties hereto.

     2.10 Entire Agreement. This Agreement, together with the Purchase Agreement
and the schedules attached hereto, constitutes the entire agreement between the
parties pertaining to the transition services described herein, and supersedes
all prior agreements, understandings, negotiations and discussions, whether oral
or written, of the parties hereto regarding the subject matter hereof. No
statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in this Agreement or the Purchase Agreement will effect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.

     2.11 Counterparts. This Agreement may be executed in counterparts and
signatures sent by facsimile will be binding as evidence of execution and
acceptance of the terms hereof. Signatures may be exchanged by telecopy with
original signatures to follow in the manner set forth herein for the giving of
notice. Each party to this Agreement agrees that it will be bound by its own
telecopied signature and that it accepts the telecopied signature of each other
party to this Agreement.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

                  Clean Liquid Solutions of Texas, L.P.   US LIQUIDS OF HOUSTON,
LLC a Texas limited partnership   a Texas limited liability company By: CLST,
Inc.   By:      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Its: General Partner     JOHN MIKLICH, President             By:         Date:  
     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    ALAN VITERBI, President                            Date:                  

--------------------------------------------------------------------------------

                    US LIQUIDS OF DALLAS, LLC             a Texas limited
liability company             By:                  

--------------------------------------------------------------------------------

            JOHN MIKLICH, President                              Date:          
       

--------------------------------------------------------------------------------

                              US LIQUIDS OF CENTRAL TEXAS, LLC             a
Texas limited liability company             By:                  

--------------------------------------------------------------------------------

            JOHN MIKLICH, President                              Date:          
       

--------------------------------------------------------------------------------

                              US LIQUIDS, INC.             a Delaware
corporation             By:                  

--------------------------------------------------------------------------------

            WILLIAM M. DEARMAN, CEO                              Date:          
       

--------------------------------------------------------------------------------

                              US LIQUIDS OF TEXAS, INC.,             a Texas
corporation             By:                  

--------------------------------------------------------------------------------

            JOHN MIKLICH, President                             Date:          
       

--------------------------------------------------------------------------------

-7-



--------------------------------------------------------------------------------



 



Schedule 1
Seller Services

A. DESCRIPTION OF SELLER SERVICES:



  1. Display and use of USL name and trademark on all placarded vehicles and
equipment transferred to Purchaser on the Closing Date and on all uniforms worn
by employees of Purchaser pending replacement of the USL name and trademark on
such vehicles, equipment and uniforms. Purchaser will complete the replacement
of all such USL names and trademarks as soon as practicable following the
Closing Date, but in no event more than Thirty (30) days from the Closing Date.
In the event that Purchaser, through the exercise of reasonable diligence, is
unable to complete the replacement of such USL names and trademarks within
thirty (30) days following the Closing Date, Purchaser may, with the consent of
Seller, which will not be unreasonably withheld, have additional time to
complete the replacement, so long as Purchaser continues to diligently pursue
such replacement. Notwithstanding the foregoing, Purchaser may continue to
display the USL name at those facilities, if any, whose post-Closing operation
is continued under untransferred or non-transferrable USL Permits pursuant to
Paragraph 3 below.     2. Services of the following personnel on an hourly “as
available” basis to the extent engaged or employed by Seller Entities (nothing
herein shall obligate Seller Entities to continue the engagement or employment
of any such personnel):



      (a)   Eric Warden for a period of up to 90 days from the Closing Date; (b)
  Greg Gunselman during the Transition Period; (c)   Cactus mechanics; (d)  
Steve Boydston; and (e)   Personnel of Seller Entities responsible for
Department of Transportation enforcement and monitoring issues during the
Transition Period.





  3. For those facilities, equipment and vehicles subject to Contracts or
Permits that have not been transferred or, if non-transferable, replaced by new
Contracts or Permits in Purchaser’s name, Seller will continue to operate such
facilities, equipment and vehicles under Seller’s Contracts and Permits at
Purchaser’s expense (but with Seller continuing any existing bonds, letters of
credit or other deposits supporting such Contracts and Permits, subject to
reimbursement by Purchaser for any costs incurred as a result of the maintenance
of such bonds, letters of credit or other deposits) and subject to Purchaser’s
direction so as to obtain for Purchaser all benefits and privileges of the
applicable Contract or Permit without limitation on Purchaser’s ability to
conduct the Acquired Business Operations while also protecting Seller from
continuing liabilities or obligations thereunder.     4. Seller will ensure that
on the Closing Date, or as soon after the Closing Date as is reasonably
possible, (i) all vehicles and equipment included in the Purchased Assets that
were used in the collection of Hazardous Materials are emptied and properly
cleaned so as to be free from Hazardous Materials, and (ii) all vehicles and
trailers constituting Excluded Assets are removed from any Acquired Real
Property.

B. PRICING OF SELLER SERVICES:



1.   Eric Warden — $75.00 per hour.   2.   Steve Boydston — First 40 hours at no
charge; thereafter, $40.00 per hour.

-8-



--------------------------------------------------------------------------------



 





3.   Services of other Seller personnel referenced in item 2 above shall be
performed at a rate of 1.33 times the hourly rate equivalent to such person’s
annual base salary cost (before, bonus, benefits, and other compensation).

-9-



--------------------------------------------------------------------------------



 



Schedule 2
Houston Tank Wash Services

A. DESCRIPTION OF HOUSTON TANK WASH SERVICES:



  1. During the Transition Period, Seller may continue to use and access the
Houston Tank Wash facility to park and dispatch vehicles and equipment. Seller
agrees to provide written notice to Purchaser at such time as it intends to
cease such use and access of the Houston Tank Wash facility.



  2. During the Transition Period, Seller may continue to dispatch vehicles and
equipment, invoice and contact hazardous waste customers using the USL name, and
Purchaser shall provide the reasonable assistance of its personnel in connection
therewith. Seller will not use or access the Houston Tank Wash facility in
connection with service to non-hazardous waste customers.



  3. For so long as Seller may engage in any of the Houston Tank Wash Services
set forth herein, Seller shall continue to maintain the site-specific Permit
relating to the Houston Tank Wash facility.



  4. Seller acknowledges that the Houston Tank Wash facility shall at all times
during the term of this Agreement remain the exclusive property of the
Purchaser, and except as expressly set forth herein shall remain under
Purchaser’s sole dominion and control, and nothing in this Agreement shall be
construed to transfer to Seller any ownership or leasehold rights in or to the
Houston Tank Wash facility, other than the rights to use and access the Houston
Tank Wash facility as set forth herein. In the event that Purchaser enters into
an agreement for the sale of all or substantially all of the Houston Tank Wash
facility, Purchaser may terminate its agreement to provide the Houston Tank Wash
Services upon thirty (30) days prior written notice to Seller.

B. CONSIDERATION FOR HOUSTON TANK WASH SERVICES:



       For each thirty (30) day period, or portion thereof, from the date hereof
during which Seller engages in any Houston Tank Wash Services, Purchaser shall
accrue a credit of $5,000 against any Purchaser Incurred Costs arising under
this Agreement or any service fees arising under the Software License Agreement.
Purchaser may accumulate and carry forward any credits arising hereunder and not
fully applied during any given month, however such credits may only be applied
as set forth herein and shall not entitle Purchaser to any payment of cash.

C. INDEMNITIES:



       Seller Entities hereby agree to fully indemnify, defend and hold harmless
Purchaser from and against any and all damages, expenses, liabilities, losses
and costs (“Damages”) incurred by Purchaser in connection with or otherwise
arising out of Seller’s use of and access to the Houston Tank Wash facility as
set forth herein, other than Damages caused by the negligence or willful
misconduct of Purchaser. Seller further agrees to reimburse Purchaser for any
and all Damages caused to the Houston Tank Wash facility as a result of Seller’s
use and access pursuant to this Agreement, other than Damages caused by the
negligence or willful misconduct of Purchaser.

-10-